IN THE SUPREME COURT OF IOWA
                                No. 11–1501

                             Filed May 3, 2013


MC HOLDINGS, L.L.C.,

      Appellee,

vs.

DAVIS COUNTY BOARD OF REVIEW,

      Appellant.



      On review from the Iowa Court of Appeals.



      Interlocutory review from the Iowa District Court for Davis County,

Joel Yates, Judge.



      Property owner seeks further review from court of appeals decision

reversing the district court’s ruling that it had substantially complied

with the statutory requirements for a property-assessment protest.

COURT       OF   APPEALS    DECISION     VACATED;   DISTRICT     COURT

JUDGMENT AFFIRMED; AND CASE REMANDED.



      Jamie L. Cox and Frank W. Pechacek, Jr. of Willson & Pechacek,

P.L.C., Council Bluffs, for appellant.



      Steven Gardner of Denefe, Gardner & Zingg, P.C., Ottumwa, for

appellee.
                                     2

CADY, Chief Justice.

      In this interlocutory review, we ultimately must decide whether a

county board of review had authority to consider a taxpayer protest that

failed to specify a ground for the protest due to an inadvertent clerical

error. The Davis County Board of Review (Board) determined it had no

jurisdiction to consider the protest or to consider a request to amend the

protest to articulate the ground. The district court reversed the decision,

and the Board appealed. We transferred the case to the court of appeals,

which reversed the decision of the district court. On further review, we
reverse the decision of the court of appeals, affirm the decision of the

district court, and remand the case to the district court for further

proceedings.

      I. Background Facts and Proceedings.

      Attorney Steven Gardner represented MC Holdings, L.L.C., which

owned real estate in Davis County.           Gardner also represented Keo

Rental, L.L.C., which owned real estate in Van Buren County.           Both

clients desired to protest the property-tax assessment made by the

county assessor.

      Gardner prepared a written and signed petition of protest for MC

Holdings.   He described the Davis County property and stated the

grounds for the protest. He also prepared a brief, separate cover letter,

which identified MC Holdings as the protester and identified the Davis

County property by parcel number.            The cover letter otherwise only

referred to the enclosed written petition.

      Gardner also prepared a written and signed petition of protest for

Keo Rental. He described the Van Buren County property and stated the

grounds for the protest. He also prepared a brief, separate cover letter,

which identified Keo Rental as the protester and identified the Van Buren
                                    3

County property by parcel number. The letter otherwise only referred to

the enclosed written petition.

      Gardner sent the protests to the respective county boards of review

by mail on May 5, 2009. This date was the deadline for taxpayers to file

tax protests in Iowa for 2009. However, he inadvertently switched the

two petitions and included the Van Buren County petition with the Davis

County cover letter.   Likewise, he included the Davis County petition

with the Van Buren County cover letter. Consequently, the Davis County

Board of Review received a cover letter for the Davis County property,
along with the written Van Buren County petition.           Likewise, the

Van Buren County Board of Review received the cover letter for the

Van Buren County property, along with the written Davis County

petition.

      The Davis County Board of Review denied the protest as

“improperly filed.” It determined it was without jurisdiction to act on the

request. It found MC Holdings did not file a timely protest because the

documents it received failed to identify a ground for protesting the

assessment of the property. Similarly, the Van Buren County Board of

Review denied the protest for the same reason.       The essence of both

decisions by the boards was that no ground for protest was identified for

property located in their county.

      On May 22, 2009, Gardner filed a written application to the

respective boards of review for reconsideration.       He explained and

corrected the inadvertent mistake. He also asked the boards to consider

the protests to be timely filed and to act on the corrected petitions. Both

boards of review denied the applications.

      MC Holdings and Keo Rental filed appeals to the district court, and

the two cases were consolidated for purposes of the hearings.          The
                                            4

district court denied summary judgment requested by the boards.                          It

found the cover letters constituted substantial compliance with the

statutory requirements for a protest, and the boards had jurisdiction to

act on the protests.

       The boards of review appealed.1 They claimed they were without

jurisdiction to act on the protests. The protesters, however, claimed they

substantially complied with the statutory requirements, and the boards

had jurisdiction to act on the protests.             They also claimed the boards

abused their discretion to allow the clerical error to be corrected so that
the appeals could go forward.

       The court of appeals reversed the decision of the district court in

separate opinions.          It found the cover letters did not constitute

substantial compliance with the statutory requirements for a taxpayer

protest and that the boards were without jurisdiction to act on the

protest.     It also found the law provided no avenue for the boards to

overlook the defective protests. We granted the separate applications for

further review by MC Holdings and Keo Rental.

       II. Standard of Review.

       We review property-tax assessments de novo. Krupp Place 1 Co-op,

Inc. v. Bd. of Review, 801 N.W.2d 9, 13 (Iowa 2011). However, the Board

in this case decided it had no jurisdiction to act on the protest. It did not



       1We  recognize the denial of a motion for summary judgment is not an appealable
final judgment. See River Excursions, Inc. v. City of Davenport, 359 N.W.2d 475, 477
(Iowa 1984); see also Iowa R. App. P. 6.103. However, no party raised the issue on
appeal. Nevertheless, we treat the appeal as an interlocutory review. In re Marriage of
Denly, 590 N.W.2d 48, 52 (Iowa 1999) (treating appeal from temporary order as
application for interlocutory appeal); see also Iowa R. App. P. 6.108 (indicating the court
may treat appeal as interlocutory appeal). This is not done as a matter of course, but
only under the unique circumstances of this case and the need to decide an important
issue facing boards of review.
                                     5

decide the merits of the protest. Thus, our review is for errors at law.

See Iowa R. App. P. 6.907.       We must decide if the Board properly

determined it had no jurisdiction to act in the case.

      III. Analysis.

      Our legal processes normally strive to resolve disputes on their

merits. Cf. Krueger v. Lynch, 242 Iowa 772, 779, 48 N.W.2d 266, 270

(1951) (“The Rules are to be liberally construed for the purpose of

promoting the speedy determination of litigation upon its merits . . . .”).

Simply put, it is our preferred way.         As a result, mistakes and
inadvertence ordinarily do not become roadblocks to this goal. A party is

usually permitted to correct mistakes when prejudice does not result.

Cf. Patten v. City of Waterloo, 260 N.W.2d 840, 841 (Iowa 1977)

(“[T]echnical mistakes will not preclude an injured plaintiff from recovery,

except where the correction of such mistakes would materially prejudice

the rights of a defendant.”).   For example, our rules of civil procedure

permit default judgments to be set aside for mistakes and inadvertence.

Iowa R. Civ. P. 1.977. Our law even prevents the statute of limitations

from barring a hearing on the merits following certain dismissals based

on technical, procedural, or jurisdictional defects.       See Furnald v.

Hughes, 804 N.W.2d 273, 276 (Iowa 2011) (stating the purpose of a

savings clause “is to prevent minor or technical mistakes from precluding

a plaintiff from obtaining his day in court”). Moreover, amendments to

pleadings are freely permitted when prejudice does not result. See Iowa

R. Civ. P. 1.402; M-Z Enters., Inc. v. Hawkeye-Sec. Ins. Co., 318 N.W.2d
408, 411 (Iowa 1982) (discussing the policy of the relation-back doctrine

of permitting even substantial amendments when the new claim arose

from the same conduct as the original claim, the defendant had notice of
                                     6

the claim within the limitations period, and the defendant will not be

prejudiced).

      In this case, the Board determined it had no jurisdiction to act on

the protest to allow the mistake to be corrected so the protest could be

decided on its merits.   It is axiomatic that no court or administrative

agency can take action without jurisdiction. See In re Melodie L., 591
N.W.2d 4, 7 (Iowa 1999). Yet, we recognize a distinction between subject

matter jurisdiction and authority to act. See Anderson v. W. Hodgeman

& Sons, Inc., 524 N.W.2d 418, 421 n.2 (Iowa 1994).          Subject matter
jurisdiction refers to the “power to hear and determine cases of the

general class to which the proceedings in question belong, not merely the

particular case then occupying the attention of the court.” Wederath v.

Brant, 287 N.W.2d 591, 594 (Iowa 1980).         Thus, the subject matter

jurisdiction of an administrative agency is authority conferred by statute.

See Zomer v. W. River Farms, Inc., 666 N.W.2d 130, 132–33 (Iowa 2003).

By contrast, jurisdiction of a particular case refers to the authority to

hear that particular case. Alliant Energy-Interstate Power & Light Co. v.

Duckett, 732 N.W.2d 869, 874 (Iowa 2007) (indicating a court may lack

authority to hear a case when a party fails to follow the statutory

procedure for invoking its authority).

      Our legislature has given a county board of review jurisdiction to

consider and decide tax protests.        See Iowa Code § 441.37 (2009)

(authorizing the board of review to consider any protest and make a final

disposition of the protest); see also id. § 441.33 (authorizing the board to

“hold as many meetings as are necessary to discharge its duties”).

Nevertheless, a board may lack authority to hear a particular case when

a protester fails to comply with the statutory requirements. See Duckett,
732 N.W.2d at 875–76.        A protest must substantially comply with
                                    7

statutory requirements to authorize the board to grant relief.         See

Strickland v. Iowa Bd. of Med., 764 N.W.2d 559, 562–63 (Iowa Ct. App.

2009) (indicating jurisdiction over a case is not acquired when a petition

for judicial review is untimely); Metro. Jacobson Dev. Venture v. Bd. of

Review, 476 N.W.2d 726, 729–30 (Iowa Ct. App. 1991). Three statutory

requirements are identified for a protest.       Iowa Code § 441.37(1).

Protests must be written, signed by the protester or protester’s agent,

and confined to one or more of five specified grounds to protest an

assessment. Id.
      In this case, MC Holdings did timely file a letter with the Board.

This letter constituted a protest, albeit one that failed to substantially

comply with the third requirement of a protest due to an inadvertent

clerical error.   The cover letter identified the parcel number of the

property located in the county, indicated the purpose of the letter was to

proceed with a protest, and was signed. Thus, this case is not one in

which a protester missed a filing deadline, ignored the filing deadline, or

filed a late protest. This case is also not one about excusing taxpayers

from the requirement to timely file protests. Instead, it is a case about

the jurisdiction and authority of a board of review to exercise discretion

to carry out justice by allowing a taxpayer to amend a timely filed protest

to correct an inadvertent error in communicating the specific grounds for

the protest.      The Board believed it had no jurisdiction to allow

MC Holdings to correct its inadvertent error and denied any relief. This

conclusion was incorrect.

      Taxpayer protests are within the class of cases a board of review is

authorized to adjudicate under section 441.37. A board is authorized to

act on these protests between May 1 and May 31 of each year, unless

extended by section 441.37. Id. § 441.33. It is required to meet during
                                           8

this period of time as much as needed to discharge its duties. Id. Thus,

the Board had jurisdiction over the timely filed protest by MC Holdings.

However, a board would have no authority to act on the protest by

granting relief when the protester failed to identify a ground for relief

required by section 441.37. The reason a board has no such authority

under this circumstance is that there is nothing for the board to act

upon without knowledge of the grounds for the protest.                        Yet, this

limitation on the authority to grant relief must not be confused with

authority to address procedural matters that accompany the process. An
administrative agency not only has the authority over cases conferred by

statute, it has authority necessarily inferred from the power conferred by

the statute. Zomer, 666 N.W.2d at 132. Normally, power granted by an

administrative agency to decide claims includes authority to permit

deficiencies in the pleadings pertaining to the claims to be cured. See

Hoenig v. Mason & Hanger, Inc., 162 N.W.2d 188, 192 (Iowa 1968); cf.

State v. Mandicino, 509 N.W.2d 481, 483 (Iowa 1993) (“[W]here subject

matter jurisdiction exists, an impediment to a court’s authority can be

obviated by consent, waiver or estoppel.”).

       In this case, the protester filed a request to correct its petition with

the Board within the period of time it was authorized to be in session to

discharge its duties.       Just as with the protest itself, this request to

amend was timely.             It was properly before the Board for its

consideration.2

       2An  amendment to a protest would not conflict with the relation-back doctrine.
Consistent with our strong policy of deciding cases on the merits instead of on
procedural errors, amendments to pleadings normally relate back to the date the
pleading was filed as long as the original pleading provided adequate notice of the claim
so as to satisfy the countervailing objective to protect persons from having to defend
stale claims. See M-Z Enters., Inc., 318 N.W.2d at 411. Here, the Board was given
timely notice of a protest, and the amendment to clarify the grounds for the protest was
                                         9

       Accordingly, while the Board in this case was not authorized to

affirmatively act on the delinquent protest, it was authorized to consider

the application filed by the protester to amend the protest due to the

inadvertent mistake in switching the protests.             The Board erred in

finding it had no jurisdiction to act to allow the protester to cure the

deficiency.    Consequently, the Board had discretion to consider the

application for reconsideration and abused its discretion by failing to

exercise it. See Lawson v. Kurtzhals, 792 N.W.2d 251, 257 (Iowa 2010)

(“ ‘A court abuses its discretion when it fails to exercise any discretion.’ ”
(quoting State v. Hager, 630 N.W.2d 828, 836 (Iowa 2001))).

       We vacate the decision of the court of appeals. The Board was not

entitled to summary judgment because it had jurisdiction to consider the

motion for reconsideration filed by MC Holdings. The only motion before

the district court was the Board’s motion for summary adjudication. The

district court correctly denied summary judgment, and no further relief

was requested or granted. Therefore, we remand the case to the district

court for further proceedings.

       IV. Conclusion.

       We vacate the decision of the court of appeals and affirm the

decision of the district court. We remand the case to the district court

for further proceedings.

       COURT OF APPEALS DECISION VACATED; DISTRICT COURT

JUDGMENT AFFIRMED; AND CASE REMANDED.

       All justices concur except Waterman, Mansfield, and Zager, JJ.,

who dissent.
_________________________
sought during a time period that would have enabled the Board to act. This situation
does not implicate the difficulty of defending stale claims or any other concern
addressed in the doctrine.
                                     10
      #11–1501, MC Holdings, L.L.C. v. Davis Cnty. Bd. of Review

WATERMAN, Justice (dissenting).

      I respectfully dissent.    I believe the majority errs by second-

guessing the decision of the Davis County Board of Review (Board) to

deny the untimely property-assessment protest of a taxpayer who missed

the statutory deadline to file a petition stating a ground for relief. The

Board correctly rejected MC Holdings’ request to cure its deficient filing,

stating:

            This correspondence is to notify you of Davis County
      Board of Review’s decision to not act upon your “Application
      For Reconsideration” due to untimely filing. To accept this
      application would result in inequity to other property owners
      that have other hardships/excuses which resulted in
      untimely filings.

I agree with the court of appeals decision upholding the Board’s decision

and reversing the district court’s ruling reinstating this protest.

      The same deadline applies to all taxpayers protesting assessments.

It makes sense that the Board would deny relief when the deadline is

missed. The deadline is not a real deadline if late filings are excused.

The majority acknowledges “the board would have no authority to act on

the protest by granting relief when the protester failed to identify a

ground for relief required by [Iowa Code] section 441.37.”            Yet the

majority, relying on inapposite cases, also concludes the Board has the

authority to allow the protester to belatedly cure the delinquent filing by

amendment.     I disagree.   Nothing in the governing statute, Iowa Code

chapter 441, authorizes the Board to extend the May 5 deadline to file a

protest in the proper county stating a ground for relief.

      Today’s decision replaces a clear deadline with confusion and

uncertainty and raises more questions than it answers. Can the Board

enforce the deadline in future cases? If, according to the majority, the
                                    11

Board has the authority to permit a taxpayer to first identify the ground

for the protest after the deadline, is the Board now required to allow the

late amendment?      Can it pick and choose which untimely petitions

warrant relief, and if so, on what grounds? Will results vary from county

to county?     Can an unprepared lawyer simply file a letter on May 5

identifying the property and taxpayer and supply the ground for the

protest weeks later? Or can this case be limited to its unique facts? On

remand, can this Board exercise its discretion and again deny

MC Holdings’ protest as untimely?
      Extending the May 5 deadline is unfair to the opposing parties, to

the boards administering such claims on tight schedules, and to the

ninety-nine percent of Iowa lawyers who comply with deadlines and

pleading requirements. The majority relies in part on Iowa Rule of Civil

Procedure 1.977, which “permit[s] default judgments to be set aside for

mistakes and inadvertence.”     But, the lawyer’s mistake in this case—

mailing the protest petition to the wrong county on the day of the

deadline—would not constitute good cause to set aside a default

judgment under that rule. See Madsen v. Litton Indus., Inc., 498 N.W.2d
715, 718 (Iowa 1993) (affirming default judgment resulting from

mislabeled file in defense attorney’s office); Purethane, Inc. v. Iowa State

Bd. of Tax Review, 498 N.W.2d 706, 711 (Iowa 1993) (“Defaults which

result from the negligence or carelessness of defendant or defendant’s

attorney will not be set aside, for the law rewards the diligent and not the

careless.”).

      The May 5 protest deadline is jurisdictional and functions like a

statute of limitation. The majority effectively holds a cover letter merely

identifying the taxpayer and property stops the clock when supplemented

with the correct petition seventeen days later.         What if a lawyer
                                         12

inadvertently swapped petitions filed by mail in a pair of civil actions to

quiet title to property located in different counties?   If the cover letter

received and filed on the last day of the statute of limitations identified

the parties and property, but stated no ground for relief and enclosed the

wrong petition, wouldn’t we hold the action is time-barred even if the

correct petition is filed a day later?

      Section 441.37(1) requires the taxpayer to confine its protest to the

grounds enumerated therein.        See Iowa Code § 441.37(1)(a)–(e) (2009).

The court of appeals correctly held that MC Holdings’ protest was fatally
deficient without a timely filed petition stating a ground for relief. The

court of appeals aptly observed that although “the swapped petitions are

an unfortunate bar to the taxpayers’ protests, our legislation and caselaw

provide no avenue to forgive such a defect in filing.”

             “It is not for us to regret that we have been compelled
      to follow a strict and technical line in our decision set out
      above. The so-called technicalities of the law are not always
      what they seem. When they establish an orderly process of
      procedure, they serve a definite purpose and are more than
      technical; they have substance, in that they lay down
      definite rules which are essential in court proceedings so
      that those involved may know what may and may not be
      done and confusion, even chaos, may be avoided. They are
      necessary; without them litigants would be adrift without
      rudder or compass.          We have, and should have, no
      compunction in following them when they are clear and
      definite.”

BHC Co. v. Bd. of Review, 351 N.W.2d 523, 526 (Iowa 1984) (quoting

Esterdahl v. Wilson, 252 Iowa 1199, 1208, 110 N.W.2d 241, 246 (1961)).

      The majority opinion is at odds with the statutory requirements for

protesting property-tax assessments. A taxpayer who fails “ ‘to make a

timely protest or to take a timely appeal to court deprives the taxpayer of

[the] protest or appeal and renders the assessment a finality for that

year.’ ” Vogt v. Bd. of Review, 519 N.W.2d 395, 396 (Iowa 1994) (quoting
                                     13

Farmers Grain Dealers Ass’n v. Woodward, 334 N.W.2d 295, 298 (Iowa

1983), overruled on other grounds by Transform, Ltd. v. Assessor of Polk

Cnty., 543 N.W.2d 614, 617 (Iowa 1996)). This is because the board of

review is without authority to consider untimely protests, unless based

on the assessor’s clerical or mathematical error as provided in section

441.37(2). See Iowa Admin. Code r. 701—71.20(4)(a) (2009) (“A board of

review may only act upon written protests which have been filed with the

board of review between April 16 and May 5, inclusive.”). Accordingly,

the Board reached the correct result by rejecting MC Holdings’ protest.
By forcing the Board to consider a petition filed May 22, the majority

today effectively invalidates the administrative rule.

      The majority does not find MC Holdings “substantially complied”

with the requirements of section 441.37, but affirms the district court

ruling that found substantial compliance. The district court erred. Cf.

Waterloo Civic Ctr. Hotel Co. v. Bd. of Review, 451 N.W.2d 489, 491 (Iowa

1990) (noting substantial compliance with statutory procedures “does

not permit a court to extend the time within which an appeal may be

taken”). Obviously, a protest that omits stating any ground for relief by

the May 5 deadline fails to comply or substantially comply with the

obligation to timely identify at least one of the grounds enumerated in

section 441.37(1)(a)–(e).   A finding of substantial compliance may be

appropriate when the protest identifies a specific ground but fails to fully

set forth supporting information.    See Metro. Jacobson Dev. Venture v.

Bd. of Review, 476 N.W.2d 726, 729–30 (Iowa Ct. App. 1991) (holding

taxpayer substantially complied with requirement to provide “the legal

description and assessments of a representative number of comparable

properties”).   MC Holdings’ failure to identify any ground for its Davis

County protest by May 5 was fatal to its appeal.
                                      14

       “The obvious purpose of [section 441.37(1)] is to provide the

assessor’s office with reasonable notice of the basis of the taxpayer’s

protest . . . .”   Id. at 730 (emphasis added).       Under this standard,

taxpayers must do more than merely give the board of review notice that

they are protesting the assessment, they must also provide the board of

review with the grounds for their protest. Without this information, the

board of review cannot properly consider the taxpayer’s protest and

“ma[ke a] final disposition of the protest,” as is required under section

441.37(3).     A cover letter that merely identifies the taxpayer and
property, without stating any ground for the protest, is insufficient. And,

unlike in Metropolitan Jacobson, there is no indication that the board of

review could otherwise discern MC Holdings’ grounds for its protest from

its May 5 cover letter. See Metro. Jacobson, 476 N.W.2d at 730 (“[N]o one

claims that he or she was unable to discern which [comparable]

properties were at issue.”). The statute “does not require that the board

be clairvoyant.”    Montgomery Ward Dev. Corp. v. Cedar Rapids Bd. of

Review, 488 N.W.2d 436, 442 (Iowa 1992), overruled on other grounds by

Transform, 543 N.W.2d at 617.

       Although the majority concedes MC Holdings missed the May 5

deadline to file a protest identifying a ground for relief, it faults the Board

for not allowing the untimely application for reconsideration that

belatedly provided a petition with the grounds identified. The majority is

unable to cite any authority applying chapter 441 that authorizes the

Board to allow the taxpayer to cure a fatal deficiency in its protest after

the statutory deadline. The majority cites Hoenig v. Mason & Hanger,

Inc., 162 N.W.2d 188, 192 (Iowa 1968), for the proposition that

“[n]ormally, [the] power granted [to] an administrative agency to decide

claims includes authority to permit deficiencies in the pleadings
                                            15

pertaining to the claims to be cured.”                 See id.   Hoenig’s general

proposition does not support the leap made by the majority to hold that

the Board was authorized to allow MC Holdings on May 22 to cure a fatal

omission   in   its     May 5     filing.    The   Hoenig    court   affirmed   the

commissioner’s        dismissal    of   a   workers’    compensation    claim   on

defendant’s motion after the claimant failed to respond to an order for a

more specific statement.          Id. at 193.    Our court upheld the agency’s

dismissal, recognizing to hold otherwise “would serve to render ineffective

those administrative powers of the commissioner essential to the orderly
exercise of the duties imposed upon him by law.” Id. The same is true

here. Hoenig thereby supports the Board’s dismissal.

      The majority cites no authority for applying the relation-back rule

to a property-assessment appeal pending before the board of review. See

Iowa R. Civ. P. 1.402(5) (“Wherever the claim or defense asserted in the

amended pleading arose out of the conduct, transaction, or occurrence

set forth or attempted to be set forth in the original pleading, the

amendment relates back to the date of the original pleading.”). The rules

of civil procedure govern court proceedings and do not trump statutory

deadlines for administrative appeals.            See Iowa R. Civ. P. 1.101.     No

administrative rule applicable to the Board allows untimely protests.

After today, does any untimely amendment to cure an otherwise fatal

deficiency in a property-assessment protest now relate back to the

missed deadline? If so, the statutory filing deadlines are undermined.

Time will reveal the fallout to result from applying the relation-back rule

to untimely protests.

      Our court of appeals has correctly held that amendments to

property-assessment appeals do not relate back to the filing deadline.

See W. Iowa Coop. v. Woodbury Cnty. Bd. of Review, No. 05–0989, 2006
                                      16
WL 1229940, at *2–3 (Iowa Ct. App. Apr. 26, 2006).               Western Iowa

Cooperative (WIC) had filed eleven protests with the Woodbury County

Board of Review challenging the Woodbury County Assessor’s 2002

assessment of its properties. Id. at *1. At the hearing on these protests,

WIC orally amended the petitions to instead challenge the 2004

assessment. Id. The board of review denied WIC’s protests as untimely.

Id.   The district court upheld the board’s decision.      Id.   The court of

appeals affirmed and specifically rejected WIC’s argument that its oral

amendment of the protests at the hearing “should relate back to the date
of the original filing.” Id. at *2–3. The court of appeals emphasized that

       the board of review is a creature of statute and that it
       possesses certain powers and duties as limited by statute.
       Here, no rule or statute allows for either the untimely filing
       of an assessment protest petition or the relation back of any
       untimely amendment. We further note that a variety of
       cases have held that certain rules of the Iowa Rules of Civil
       Procedure do not apply to tax assessment proceedings before
       the board of review. See, e.g., Waterloo Civic Center Hotel Co.
       v. Board of Review, 451 N.W.2d 489 (Iowa 1990) . . . . We
       . . . therefore affirm the district court’s conclusion that [Iowa
       Rule of Civil Procedure] 1.402 is inapplicable to the
       amendment of assessment protests filed outside the
       statutory time period of section 441.37.

Id. at *3 (footnote and citation omitted); cf. Wade Farms, Inc. v. City of
Weldon, 419 N.W.2d 718, 723 (Iowa 1988) (declining to apply rules of

civil procedure to chapter 472 condemnation appeals, which have a

different statutory deadline). We should reach the same result here.

       The Ohio Supreme Court enforced a property-assessment appeal

deadline in Austin Co. v. Cuyahoga County Board of Revision, 546 N.E.2d
404, 406–07 (Ohio 1989) (per curiam). There, the state supreme court

held that the taxpayer’s obligation to file a timely notice of appeal with

the county review board was not excused by the appellate board’s

docketing letter.    Id.   The court rejected the taxpayer’s substantial
                                       17

compliance argument because the requisite notice had an essential

purpose and was jurisdictional.       Id. at 406.    The court observed the

notice of appeal “gives more information than does the [appellate board]’s

docketing letter,” including the taxpayer’s “current claim of fair market

value,” information that “could lead to settlement of the appeal prior to

the [appellate board]’s hearing.” Id. at 406–07. Accordingly, the court

concluded “good reasons exist for the statutory design requiring [the

taxpayer] to file a timely notice of appeal with the board of revision.” Id.

at 407.   Similarly, good reasons exist for requiring Iowa taxpayers to
state the grounds for their protest by the filing deadline. This allows the

board to prepare to meet the protest on schedule. The filing deadline is

undermined if it can be satisfied by a cover letter stating no ground for

the protest to be supplemented weeks later after the board dismisses the

initial, deficient filing as occurred here.

      Lawyers take chances by waiting until the last day to file if

something goes wrong. Mistakes have consequences. It is unfortunate

when a deadline is missed through a clerical error. But our legislature

made a choice in section 441.37 to allow relief only for the assessor’s

clerical error, not the taxpayer’s.         See Iowa Code § 441.37(2).   The

majority effectively rewrites the statute to add a savings clause for the

taxpayer’s clerical error. That is not our court’s role.

      I would affirm the court of appeals, reverse the district court, and

affirm the Board of Review’s decision to deny relief.

      Mansfield and Zager, JJ., join this dissent.